Citation Nr: 1019052	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disability 
related to his active service.  Specifically, he asserted 
that as a radio operator, he had to often crawl on his hands 
and knees in the front lines during World War II.

Service treatment records are silent to any complaints of 
knee pain during active service, and examinations upon 
enlistment and discharge noted normal knees.

A May 1951 letter from a VA Chief Medical officer noted 
complaints of knee pain, with a sudden onset of right knee 
pain for one week and left knee pain developing over the last 
three days.  X-rays of the knees showed no evidence of 
fracture, dislocation, or other joint or bone pathology.  
That letter referenced an orthopedic consultation conducted 
about two weeks earlier reflecting reports of similar knee 
pain during active service, for which he reported to sick 
call on several occasions without relief.  It was believed 
that the Veteran's complaints were related to his third 
degree weak feet and pronation of the ankles, and that his 
foot condition was casually related to his active service.
  
VA treatment records dated December 2002 to June 2007 
reflected complaints of bilateral knee pain.  In a June 2007 
record, the Veteran reported crawling on his knees during 
active service.  The physician noted that the Veteran was 
status left knee replacement and was complaining of pain in 
both knees.

A letter dated June 2009 from the Veteran's VA physician 
noted that the Veteran had been a radio-operator in the 
German theater during World War II, which required him to 
crawl on his knees in the front lines for two years to report 
enemy positions.  The Veteran had undergone a left knee 
replacement due to arthritis.  He currently had a gait 
disorder and could not ambulate due to his knee arthritis.  
As a result, he used a wheel chair for mobility.  

After considering the above evidence, the Board finds that 
the record is insufficient for appellate review.  
Specifically, it is determined that an examination is 
required here, as will be discussed below.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record shows current disability and, given 
the testimony as to the Veteran's in-service activities and 
in light of the documented knee complaints soon following 
separation, the Board finds that the record raises the 
possibility that the current knee problems may be related to 
active service.  Again, the threshold for meeting this 
standard is low.  McLendon, 20 Vet. App. 79 (2006).  

Additionally, the record reveals outstanding private 
treatment here.  Specifically, the June 2009 letter from the 
VA physician referenced knee treatment, including a 2002 left 
knee replacement, from private physicians and specialists.  
Therefore, any outstanding records pertaining to post-service 
treatment or evaluation of the Veteran's knees should be 
obtained.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorizations, attempt to obtain copies 
of all pertinent treatment records 
regarding the veteran's bilateral knee 
disability, particularly the 2002 
operative report.  If the efforts to 
obtain any such evidence is unsuccessful, 
this should be noted in the record and 
communicated to the Veteran.  

2.  After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the etiology 
of the current bilateral knee disability 
and gait abnormality.  The claims file 
must be provided to the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should opine as to the 
following:  
Whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current knee disability had its 
onset during or are otherwise related to 
active service, including the Veteran's 
complaints of knee pain during active 
service. 

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  After the foregoing, review the 
Veteran's claim.  If the determination is 
adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


